PER CURIAM:
Appellant was convicted by a jury of aggravated assault and sentenced to serve three to 23 months imprisonment. The charge stemmed from the shooting of a 16 year old boy on May 14, 1977. On direct appeal, appellant contends that the evidence was insufficient to identify him as the perpetrator of the shooting. Viewed in the light most favorable to the Commonwealth, we conclude that the evidence was sufficient to prove guilt beyond all reasonable doubt. See Commonwealth v. Hamm, 474 Pa. 487, 378 A.2d 1219 (1977); Commonwealth v. Eddington, 255 Pa.Super. 25, 25-28, 386 A.2d 117, 117-18 (1978). Our review of the record reveals that appellant was positively and unequivocally identified by three eye witnesses.
Judgment of sentence affirmed.